Citation Nr: 1548189	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-39 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD) prior to August 1, 2011, and in excess of 30 percent thereafter.

3.  Whether the reduction in the disability rating for service-connected CAD from 60 percent to 30 percent, effective August 1, 2011, was proper.

4.  Entitlement to an evaluation in excess of 20 percent for type II Diabetes Mellitus (DM II), with complications of right and left upper extremity peripheral neuropathy and left lower extremity peripheral neuropathy.

5.  Entitlement to a separate compensable evaluation for right upper extremity peripheral neuropathy.

6.  Entitlement to a separate compensable evaluation for left upper extremity peripheral neuropathy.

7.  Entitlement to a separate compensable evaluation for left lower extremity peripheral neuropathy.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1966 to June 1968 and from August 1968 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Board notes that in May 2011, the RO reduced the Veteran's disability evaluation for CAD from 60 percent to 30 percent effective August 1, 2011.  Although the issue of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim of increased rating covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issue of whether the reduction was proper.

Also, in a July 2013 rating decision, the RO granted an earlier effective date for the grant of service connection for CAD effective June 27, 2002 with an initial 30 percent evaluation assigned.  A 60 percent evaluation was assigned from December 5, 2005, and a 30 percent evaluation was assigned from August 1, 2011.  That rating decision was predicated on the targeted review pursuant to  Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  The Veteran has not expressed disagreement with the initial evaluation and effective date assigned, and as such, these issues are not before the Board. 

The issue of service connection for erectile dysfunction was also certified to the Board in October 2010.  However, in a July 2013 rating decision, the RO granted service connection for erectile dysfunction, and assigned a noncompensable evaluation effective September 20, 2007.  As the granting of service connection was a complete grant of the benefit sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In his August 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO, which was most recently scheduled for August 2015.  However, the Veteran did not appear at the hearing, and did not request for the hearing to be rescheduled.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for hypertension, the Board notes that the Veteran underwent a VA examination in November 2008.  The examiner diagnosed the Veteran with hypertension, and noted that the condition has existed for 20 years.  In response to the question of whether the Veteran's hypertension is secondary to his diabetes, the examiner answered that it was "as least as likely as not due to DM due to its micro and macrovascular affects."  Despite this opinion, in August 2009, the RO denied the Veteran's claim for service connection, based on August 2001 VA treatment records which indicated that his hypertension preceded his diabetes mellitus by several years.  However, as the November 2008 VA examiner never addressed whether the Veteran's hypertension was aggravated by his service-connected type II diabetes mellitus, the examiner's opinion is inadequate.  As such, a new VA examination and medical opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Concerning the claims for an evaluation in excess of 20 percent for DM II, and separate compensable evaluations for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, and left lower extremity peripheral neuropathy, the Board observes that the Veteran last underwent a VA examination in January 2008.  The record reflects that there are VA treatment records only till July 2009, and there are no other relevant contemporaneous medical records to document the current severity of these conditions.  Given that it has been over 7 years since the Veteran was last examined, the Board finds that remand is necessary for a new VA examination.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Similarly, regarding the claim for an evaluation in excess of 60 percent for CAD prior to August 1, 2011, and in excess of 30 percent thereafter, the Board notes that the Veteran was last examined regarding his CAD in January 2008, over 7 years ago.  As there are no VA treatment records since July 2009, and no other relevant contemporaneous medical records to document the current severity of his condition, the Board finds that remand is also necessary for a new VA examination in this case.  Id.

Also, concerning all issues on appeal, the record only contains VA treatment records only up to July 2009.  As the VA treatment records in the claims file indicate that the Veteran had been receiving continuing treatment for his conditions, updated VA treatment records must be obtained and associated with the claims file.  38 C.F.R. § 3.159.

The Veteran also seeks entitlement to TDIU.  As the Veteran's claim for service connection for hypertension and claims for increased ratings are being remanded for further development; and as a claim for TDIU is dependent upon the degree of impairment from service-connected disabilities, the appeal cannot be resolved until it is determined what disabilities are service-connected, and what disability ratings are assigned.  Remand of the inextricably intertwined TDIU claim is therefore required as well; the claim cannot be fully and fairly adjudicated until the questions of service connection and increased ratings are settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the Atlanta VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record from July 2009 to the present.

2.  Following completion of the above, schedule the Veteran for a VA hypertension examination to determine the nature and etiology of his hypertension.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.


The examiner should address the following:

(a)  The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed hypertension had its onset in active duty service.  The examiner should specify, to the extent possible, the date of onset of hypertension, if not during service.

(b)  The examiner should also provide an opinion as to whether it at least as likely as not that currently diagnosed hypertension was caused OR aggravated (worsened beyond the natural progression) by the Veteran's service-connected type II Diabetes Mellitus.  If aggravation is found, the examiner must assess the baseline level of severity of hypertension based on the evidence of record and the current level of severity. 

The examiner must provide a complete rationale with an explanation for any opinions given.  The examiner should cite specific medical evidence (including the November 2008 VA examination) and lay evidence (including the Veteran's statements) and discuss the Veteran's complete medical history in the rationale provided.

3.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected DM II with neuropathy.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner must comment on the severity of the DM II and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The examiner should specifically indicate whether the Veteran's DM II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions of ketoacidosis episodes, the examiner should indicate how long they last and what kind of care is necessary.

The examiner should also evaluate and discuss the severity of all related complications of DM II, to include right and left upper extremity peripheral neuropathy, and left lower extremity peripheral neuropathy.  All signs and symptoms necessary for rating these complications under the rating criteria should also be reported in order to determine whether any separate evaluations are warranted.  If the examiner determines that a separate examination is warranted to evaluate any of these complications, such an examination should be scheduled.

4.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected CAD.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

The examiner should conduct an exercise stress test and determine the level of metabolic equivalents (METs) at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the Veteran's level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope.  This estimation should also be expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow.  The examiner should determine whether the Veteran has had any episodes of acute congestive heart failure in the past year.  The examiner should also state whether the Veteran has left ventricular dysfunction and provide the ejection fraction.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




